Citation Nr: 1436508	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  06-28 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a gastrointestinal disorder.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to January 1981 and from April 1982 to February 1983.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by which the Department of Veterans Affairs (VA) Regional Office (RO) denied the Veteran's claim for the benefit sought herein.  

The Board remanded this matter for further development of the evidence in September 2010, November 2012, and June 2013.  The matter is now ripe for review, as the Board's remand instructions have been satisfied.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The Veteran does not experience additional gastrointestinal disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of VA, or as a result of an event that was not reasonably foreseeable.


CONCLUSION OF LAW

Compensation under the provisions of 38 U.S.C.A. § 1151 for additional gastrointestinal disability as a result of VA medical treatment is not warranted.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), redefined VA's duties to notify and assist a Veteran in the development of a claim for VA compensation or other benefits upon receipt of a complete or substantially complete application.  VCAA was codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of the information or evidence necessary to substantiate the claim and of the subset of this necessary information or evidence in terms of who is to provide it, him or VA.  The so-called "fourth element" of the notice requirement requesting that he also provide any evidence in his personal possession pertaining to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; but also the "downstream" (4) degree of disability, i.e., disability rating; and (5) effective date of the disability.  A claim for § 1151 compensation is akin to a claim for service connection since the disability claimed, if granted, is treated for all intents and purposes as though it were a service-connected disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2004 that informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this necessary supporting evidence.  This notice duly informed him of all of the elements necessary for obtaining benefits under 38 U.S.C.A. § 1151.  Notice consistent with the Court's holding in Dingess was not provided until August 2006.  Any timing defect was cured because the claim has been readjudicated since August 2006 to include in a May 2013 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in a statement of the case (SOC) or supplemental SOC (SSOC) to cure a timing of notification defect).  See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VCAA also requires that VA make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, irrespective of whether they are in the custody of a Federal department or agency or, instead, a private provider, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

To this end, VA has obtained records of treatment reported by the Veteran, including his service treatment records (STRs) and post-service VA treatment records.  The claims file also contains Social Security Administration (SSA) records, as well as private medical treatment records.  Additionally, the Veteran was provided VA examinations and medical opinions in October 2010, December 2011, and April 2013 in furtherance of his claim.  When VA undertakes to provide an examination or obtain an opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions herein are adequate in the aggregate because further reports clarified missing or unclear information in previous reports.  The examination reports and opinions obtained in this case are adequate, as they are predicated on a full reading of the medical records in the Veteran's claims file for the pertinent history.  The examiners considered all of the noteworthy evidence of record, and provided explanatory rationales for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion in response to this § 1151 claim has been met. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

Standard of Review and Preliminary Matters

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013) (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in detail, certainly not exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Discussion

In May 1994, the Veteran underwent a surgical repair of a supraumbilical hernia and ventral hernia at the Des Moines VA Medical Center (MC).  The diagnosis was supraumbilical hernia with diastasis of the recti.  The Veteran alleges that he is entitled to VA compensation benefits under 38 U.S.C.A. § 1151 for additional disability that resulted from the May 1994 Des Moines VAMC surgery.

When a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a).

For claims, as here, filed on or after October 1, 1997, the veteran must show that the VA treatment in question resulted in additional disability and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97. 

In determining whether additional disability exists, the Veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other incident in which the claimed disease or injury was sustained (i.e., medical examination, training and rehabilitation services, or work therapy), is compared to his condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b). 

Provided that additional disability is shown to exist, the next consideration is whether the causation requirements for a valid claim have been met. In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  38 C.F.R. 
§ 3.361(c)(1).  Furthermore, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown either that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Proximate cause may also be established where the veteran's additional disability was an event not reasonably foreseeable - to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. § 17.32 (2013)).  See 38 C.F.R. § 3.361(d)(2).

The evidence shows that the Veteran had gastrointestinal complains and underwent elective repair of his supraumbilical hernia and the ventral hernia with diastasis recti in May 1994.  Following that surgery, the Veteran was asymptomatic for four years.  During that time, he had no gastrointestinal complaints.  In 1998, however, he began to experience gastrointestinal symptoms anew, and H. pylori was diagnosed in 1999.  The Veteran had some symptomatic improvement but continued to experience generalized abdominal pain.  A diagnostic laparoscopy accomplished in June 2000 revealed adhesions in the colon, stomach, small bowel, liver, and omentum.  They were resected, and did not recur since that time.

In addition to H. pylori and adhesions, other gastrointestinal conditions were found beginning in 1998.  The Veteran had been diagnosed with peptic ulcer disease (PUD), nausea, vomiting, gastroesophageal reflux disease (GERD), and gastritis with abdominal muscle spasms.  The Board notes that gastritis existed at some point before the May 1994 surgery but did not recur until years after the May 1994 surgery.

VA sought three medical opinions; the latter two consisted of clarification.  The overwhelming conclusion was that the only gastrointestinal condition related to the May 1994 Des Moines VAMC surgery was the adhesions.  GERD, diverticulosis, gastritis, and PUD, according to the examiners, were unrelated to hernia repair.  As well, H. pylori was due to infection.  Some of the Veteran's symptoms such as nausea and vomiting were due to lack of compliance with PUD medication.  As well, generalized abdominal pain with muscle spasms was related to either H. Pylori or gastritis.  The possibility was also raised that the Veteran was merely voicing complaints of gastrointestinal pain due to a pain medication addiction.

The VA examination reports explain that adhesions are a "not uncommon" result of any abdominal surgery.  Indeed, they are a known potential complication of any intra-abdominal surgery and could occur with any abdominal procedure, surgeon, or facility.  Notably, the adhesions were resected soon after they were diagnosed in June 2000.  Thus, no additional disability remains as a result of surgical treatment in May 1994.  

Even assuming current disability exists or existed at some point during the appeal period, the fact remains that the proximate cause of adhesions was not carelessness, negligence, lack of proper skill, error in judgment or other instance of fault.  There is no evidence that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the medical treatment at issue without the veteran's informed consent.  38 C.F.R. § 3.361(d)(1). Adhesions were not described as an outcome that was not reasonably foreseeable.  Rather, it was noted that adhesions were not an uncommon outcome of surgery or a potential complication. 

The Board acknowledges the Veteran's allegations.  He has several gastrointestinal disorders, the origins of which are complex.  As such, he is not competent to provide opinions regarding their causes and etiologies.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  The Board, therefore, cannot rely on the Veteran's assertions herein regarding the presence of additional disability resulting from the May 1994 Des Moines VAMC surgery.  Rather, the Board based its decision on the VA medical opinions discussed above, which are the only pieces of competent and credible evidence of record relevant to the issue on appeal.

In making this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Compensation under 38 U.S.C.A. § 1151 for an additional gastrointestinal disorder as a result of Department of Veterans Affairs medical treatment is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


